 1   Mark Mausert
     NV Bar No. 2398
 2   Cody Oldham
     NV Bar No.14594
 3   729 Evans Avenue
     Reno, NV 89512
 4   (775) 786-5477
     Fax (775) 786-9658
 5   mark@markmausertlaw.com
     cody@markmausertlaw.com
 6   Attorneys for Plaintiff
 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
     ALAMA ROBINSON,                                     Case No.: 3:17-cv-00611-HDM-WGC
10
                           Plaintiff,
11
            vs.                                          ORDER GRANTING STIPULATION TO
12                                                       EXTEND DEADLINE TO FILE
                                                         RESPONSE TO STATE OF NEVADA’S
13                                                       MOTION FOR SUMMARY
     STATE OF NEVADA, LYON COUNTY                        JUDGMENT (FIRST REQUEST)
14   and DOES I-X,
15                         Defendants.
                                            /
16
17          Plaintiff ALAMA ROBINSON, and Defendant STATE OF NEVADA, by and through their
18   undersigned counsels of record, hereby stipulate and respectfully request an Order granting the
19   Stipulation to extend the deadline to file the Response to Defendant State of Nevada’s Motion for
20   Summary Judgment from January 10, 2019 to January 24, 2019.
21   //
22   //
23   //
24   //
25   //
26   //
27
28                                              Page 1 of 2
 1          Plaintiff requests this extension due to counsel’s heavy work load.
 2
 3   DATED this 9th day of January, 2019.                DATED this 9th day of January, 2019.
 4   MARK MAUSERT LAW OFFICE                             DEPUTY ATTORNEY GENERAL
 5
 6        /s/ Mark Mausert                                 /s/ Andolyn Johnson
     MARK MAUSERT                                        ANDOLYN JOHNSON
 7   CODY OLDHAM                                         5420 Kietzke Ln., Suite 202
     729 Evans Avenue                                    Reno, Nevada 89511
 8   Reno, Nevada 89512
                                                         Attorney for Defendant State of Nevada
 9   Attorneys for Plaintiff
10
11
            IT IS SO ORDERED.
12
13                      9th day of ____________,
            DATED this ____         January      2019.
14
15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28                                             Page 2 of 2
